DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,314,850. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims are directed to a method of treating Cushing’s syndrome comprising steps of 
a) administering GRM to a patient
b) administering an agent for treatment of hypokalemia wherein the patient exhibits normal potassium levels when said agent is administered and wherein the patient’s morning ACTH level is at least 112pg/mL.
The claimed method results in prevention of development of hypokalemia which is also a limitation in the instant claims

Claims of the ‘850 are directed to:
A method for reducing the risk or preventing of developing hypokalemia in a patient with a Cushing’s syndrome comprising administering to a patient a therapeutic agent for treating hypokalemia wherein: the patient was first administered GRM, the patient’s morning ACTH level is at least 112pg/mL, and prior to administration of said agent the patient does not have lower than normal potassium levels.
.  



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,231,983. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Instant claims are directed to a method of treating Cushing’s syndrome comprising steps of 
a) administering GRM to a patient
b) administering an agent for treatment of hypokalemia wherein the patient exhibits normal potassium levels when said agent is administered and wherein the patient’s morning ACTH level is at least 112pg/mL.
The claimed method results in prevention of development of hypokalemia which is also a limitation in the instant claims

Claims of the ‘983 patent are directed to:
A method for reducing the risk or preventing of developing hypokalemia in a patient with a Cushing’s syndrome comprising administering to a patient a therapeutic agent for treating hypokalemia wherein: the patient was first administered GRM over a period of 7 to 21 days, the patient’s morning ACTH level is at least 112pg/mL, and prior to administration of said agent the patient does not have lower than normal potassium levels.
The instant claims and claims of the ‘983 patent differ in the preamble but are directed to the same patient population and the same treatment method.  Both utilize morning ACTH level to determine if administration of therapeutic agent for treatment of hypokalemia is needed.  The instant claims are therefore obvious over those of ‘983.  While GRM administration prior to administration anti-hypokalemic agent is limited to 7-21 days in ‘983 and no such limitation with regards to days of administration is found in the instant claims, the 7-21 days limitation is entirely within the scope of the instant claims and represents a species of the instantly claimed genus.  .  A practitioner practicing the method of ‘983 would also inherently be practicing the instantly claimed method.

Conclusion
Claims 1-20 are pending
Claims 1-20 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628